95 F.3d 1153
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.QUALITY LIFESTYLES, INC., (and all other similarlysituated--a class action), Plaintiff-Appellant,v.RENAISSANCE CENTER VENTURE, a Michigan Co-Partnership;Thace Associates;  the Travelers Insurance Company;  JohnHancock Mutual Life Insurance Company;  Aetna Life InsuranceCompany;  Ford Motor Credit Company;  the Equitable LifeAssurance Society of the United States;  Renaissance CenterPartnership;  Rubloff, Inc.;  Renaissance Center ManagementCompany;  Moylan Engineering Associates, Inc.;  and HaroldH. Swenson, C.P.A., P.C./Harold H. Swenson, C.P.A., jointlyand severally, Defendants-Appellees.
No. 95-1642.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1996.

Before:  KENNEDY, WELLFORD, and SILER, Circuit Judges.
PER CURIAM.


1
This court has reviewed the assignments of error advanced by Quality Lifestyles, Inc. together with the briefs filed by the parties hereto, oral arguments, and the opinion of the district court disposing of the issues joined herein and concludes that Quality Lifestyles, Inc.'s assignments of error are not well taken for the reasons articulated in Judge Hackett's disposition of this case.  Accordingly, this court AFFIRMS the judgment of the district court.